      Case 2:20-cv-01763-JJT Document 1 Filed 09/09/20 Page 1 of 22




 1 MATT ANDERSON LAW, PLLC
   2633 E. Indian School Rd., Suite 370
 2 Phoenix, Arizona 85016
   602.732.6590
 3 Matt Anderson (025934)
   matt@mattandersonlaw.com
 4
   Attorneys for Defendant
 5
 6                          UNITED STATES DISTRICT COURT

 7                           FOR THE DISTRICT OF ARIZONA

 8    Peter Strojnik,                              Case No.

 9                  Plaintiff,                     Notice of Removal of Civil Action
                                                   Under 28 U.S.C. § 1441(a)
10    v.

11    Payson Hospitality Group, LLC, dba
      Majestic Mountain Inn
12                  Defendant.
13
14         TO THE CLERK OF THE ABOVE-ENTITLED COURT:
15         PLEASE TAKE NOTICE that Defendant Payson Hospitality Group, LLC, dba
16 Majestic Mountain Inn, hereby removes the state court action described below to this
17 Court pursuant to 28 U.S.C. § 1441(a) based on federal question jurisdiction under 28
18 U.S.C. § 1331. Removal is based upon the following:
19         1.     Plaintiff commenced a civil action on August 10, 2020 in Gila County
20 Superior Court under case number S0400-CV202000232 and captioned as Peter Strojnik
21 v. Payson Hospitality Group, LLC, dba Majestic Mountain Inn (the “State Court Action”).
22         2.     Pursuant to 28 U.S.C. § 1446(b) and L.R.Civ. 3.6(b), a copy of the
23 Complaint, Summons, and Certificate of Arbitration, are attached as Exhibit “A.”
24 Undersigned counsel verifies that Exhibit “A” contains true and complete copies of all
25 papers served on Defendant in connection with the State Court Action.
26                                            1
      Case 2:20-cv-01763-JJT Document 1 Filed 09/09/20 Page 2 of 22




 1        3.      The Complaint in the State Court Action asserts three (3) causes of action
 2 against Defendant for alleged violations of the “Americans with Disabilities Act, 42
 3 U.S.C. § 12101 et seq. and corresponding regulations, 28 CFR Part 36 and Department
 4 of Justice Standards for Accessible Design (“ADA”), “negligence and negligence per se,”
 5 (which, really, is two separate claims), and failure to disclose.
 6 See Complaint, p.1, lines 16-19.
 7         4.     Plaintiff alleges Defendant deprived him of full and equal enjoyment of its
 8 hotel, in violation of the ADA and its corresponding regulations, in relation to
 9 Defendant’s booking website, accessible parking, lobby entrance, stair risers, and check-
10 in counter. Complaint at ¶¶ 21 & 22.
11         5.     Without admitting the truth of any allegation against Defendant, Plaintiff
12 alleges that he has standing under 28 CFR § 36.105 to bring an ADA claim against
13 Defendant as “a disabled person as defined by the 2008 ADA Amendment Act, 28 C.F.R.
14 36.105 all as more fully developed below [in Complaint ¶¶ 9-18].”
15         6.     Plaintiff further alleges that Defendant’s conduct listed above constitutes
16 discrimination to Plaintiff under Title III of the ADA, 42 U.S.C. §§ 12101 et seq.
17 Complaint at ¶ 35.
18         7.     This Notice of Removal is filed within thirty days of the initial receipt of
19 Plaintiff’s Complaint (served August 19, 2020), and thus this Notice is filed within the
20 time limits set forth in 28 U.S.C. § 1446 (b).
21         8.     The State Court Action is a civil action involving a federal question arising
22 under the ADA. Therefore, this Court has original jurisdiction under 28 U.S.C. § 1331
23 based on federal question jurisdiction because Plaintiff’s claim arises under federal law.
24 This action, and all claims asserted therein, is properly removed to this Court pursuant to
25 28 U.S.C. § 1441(a).
26
                                                 2
      Case 2:20-cv-01763-JJT Document 1 Filed 09/09/20 Page 3 of 22




 1          9.    Venue is proper in the United States District Court for the District of
 2 Arizona pursuant to 28 U.S.C. § 1441(a) because the Gila County Superior Court is
 3 located within the United States District of Arizona.
 4          10.   There are no Defendants who have not been served, and all served
 5 Defendants consent to removal.
 6          11.   A demand for jury trial was made in state court by Plaintiff. Defendant
 7 hereby demands trial by jury on all issues in the case pursuant to Rule 38(b), Federal
 8 Rules of Civil Procedure.
 9          12.   Counsel for Defendant hereby certifies that a copy of this Notice of
10 Removal, and a Notice of Filing Notice of Removal, are being filed with the clerk of the
11 Gila County Superior Court.
12          13.   Based on the foregoing, the State Court Action is properly removed to this
13 Court.
14          DATED this 9th day of September, 2020.
15                                        MATT ANDERSON LAW, PLLC
16                                        /s/ Matt Anderson
                                          Matt Anderson
17                                        Attorneys for Defendant
18
19
                                    Certificate of Service
20
   I hereby certify that on the 9th day of September, 2020, I electronically transmitted
21 the attached document to the Clerk’s Office using the CM/ECF System for filing, and
   for transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
22
   Peter Strojnik
23 7847 N. Central Avenue
   Phoenix, Arizona 85020
24 ps@strojnik.com
   Pro Se Plaintiff
25
   /s/ Carrie Bishop
26
                                                 3
Case 2:20-cv-01763-JJT Document 1 Filed 09/09/20 Page 4 of 22




          EXHIBIT A
Case 2:20-cv-01763-JJT Document 1 Filed 09/09/20 Page 5 of 22
Case 2:20-cv-01763-JJT Document 1 Filed 09/09/20 Page 6 of 22
Case 2:20-cv-01763-JJT Document 1 Filed 09/09/20 Page 7 of 22
Case 2:20-cv-01763-JJT Document 1 Filed 09/09/20 Page 8 of 22
Case 2:20-cv-01763-JJT Document 1 Filed 09/09/20 Page 9 of 22
Case 2:20-cv-01763-JJT Document 1 Filed 09/09/20 Page 10 of 22
Case 2:20-cv-01763-JJT Document 1 Filed 09/09/20 Page 11 of 22
Case 2:20-cv-01763-JJT Document 1 Filed 09/09/20 Page 12 of 22
Case 2:20-cv-01763-JJT Document 1 Filed 09/09/20 Page 13 of 22
Case 2:20-cv-01763-JJT Document 1 Filed 09/09/20 Page 14 of 22
Case 2:20-cv-01763-JJT Document 1 Filed 09/09/20 Page 15 of 22
Case 2:20-cv-01763-JJT Document 1 Filed 09/09/20 Page 16 of 22
Case 2:20-cv-01763-JJT Document 1 Filed 09/09/20 Page 17 of 22
Case 2:20-cv-01763-JJT Document 1 Filed 09/09/20 Page 18 of 22
Case 2:20-cv-01763-JJT Document 1 Filed 09/09/20 Page 19 of 22
Case 2:20-cv-01763-JJT Document 1 Filed 09/09/20 Page 20 of 22
Case 2:20-cv-01763-JJT Document 1 Filed 09/09/20 Page 21 of 22
Case 2:20-cv-01763-JJT Document 1 Filed 09/09/20 Page 22 of 22
